DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application claims priority to PCT/US18/28842 provisional application with an effective filing date of 4/23/18. Claims of the instant application are supported by the provisional application and thus have a priority date of 4/23/18.

Information Disclosure Statement
	The IDS filed on 9/2/22 and 10/4/22 have been fully considered except where references have been lined through. 

Response to Amendment
	This action is written in response to applicant’s amendments received on 9/6/22.
	Objections to the specification are overcome by amendment. 
	The rejection of claims 1-3 under 35 USC § 112(b) are withdrawn due to amendment. 
	The rejection of claims 1-3 under 35 USC § 101 are withdrawn due to amendment. 
	Any objection or rejection not reiterated herein has been overcome by amendment. 
	Amended claims 1-3 and 12-13 are under examination herein. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Modified Rejection as Necessitated by Amendment: Claims 1-3 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0152538A1) as evidenced by Lim (Lim, H. (2017). Metabolic engineering of Saccharomyces cerevisiae for efficient production of 2’-fucosyllactose). 
It is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).  In instant case, the structure in the claims is a fermentation broth comprising a microbial cell with the export of 2’fucosyllactose (2 FL).
Regarding claims 1 and 12, Lee teaches a method of producing 2’ fucosyllactose using a microbial system (abstract). Lee teaches that the 2FL can be isolated from culture broth (fermentation broth, exported from cell) ([0005]). While Lee is silent as to the transporter used to export from the cell, Lim figure 1 shows that 2FL transporter is the protein responsible for the export. As Lee never discusses genetically altering the 2FL transporter, one of ordinary skill in the art would understand it to be an endogenous transporter that is responsible for the export of the 2FL. Lee teaches that the insertion of a α 1,2 fucosyltransferase heterologous gene is needed for the creation of 2FL in bacteria or yeast [0020]. Lee teaches that culture conditions can affect the production of 2FL in cells that are genetically altered to produce 2FL ([0064] and figure 7). Lee teaches that when the same genetically altered cells are put, from a low concentration lactose into a higher concentration of lactose, the production of 2FL is increased (figure 7). This increase in 2FL is measured via the culture media ([0064]), and thus one of ordinary skill in the arts would recognize that as the 2FL is being exported from the cell there must be greater activity of the transporter. Further, the insertion of α 1,2 fucosyltransferase heterologous gene in the bacteria or yeast meets the instant claim 12 language of “a genetic modification.” 
Regarding claim 2, Lee teaches that the inclusion of glucose in the medium is harmful to the production of 2FL ([0036]). Lee states that the culture media can contain 1 g/L (0.1% w/v) or less of glucose ([0037]).  
Regarding claim 3 and 13, Lee teaches that Saccharomyces cerevisiae (yeast) can be used to produce 2FL ([0007]). 

Response to Arguments
Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive. Applicant argues that Lee focuses on the intracellular production of 2FL in microbes (p16 last 2 lines-p17 line 1). This is not persuasive as Lee teaches that 2FL can be collected from the culture media of the microorganism (claim 1 iii, claim 12). 
Applicant argues that, if the claimed broth is applied to Lee’s microbe, the export of 2FL would be dramatically increased. Arguments of counsel are not found to be persuasive in the absence of a factual showing.  MPEP 716.01(c) makes clear that 
“The arguments of counsel cannot take the place of evidence in the record. In re Schulze , 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long - felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.”

	Applicant argues that Lee does not anticipate a media comprising at least 0.1% glucose (p17 2nd and 3rd paragraph). Lee teaches a media comprising 0.1% glucose. See the rejection of claim 2 above for details. 
	Applicant argues that instant claims would increase the export of 2FL by yeast thereby allowing the collection of 2FL from the broth (p17 last paragraph). Examiner notes that in [0064, figure 7] of Lee, the amounts of 2FL are measured in the broth. As Lee [0007] anticipates the claimed yeast, one of ordinary skill would anticipate that when yeast is used in the conditions laid out in [0064 and figure 7], the export of 2FL would be increased. 

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657